Title: To George Washington from John Mathews, 2 May 1781
From: Mathews, John
To: Washington, George


                        
                            Dear sir
                            Philadelphia May 2 1781
                        
                        You will no doubt think it some thing singular, that the inclosed should be of so old a date and handed to
                            you with this, but the reason of it is, that it was meant to go by Govr Rutledge, who intended paying a visit at Head
                            Quarters, but being taken ill tho’ expecting daily to be in condition to prosecute his journey finding that not likely to
                            be soon the case, I have requested Mr Duane to be the Bearer of it.
                        Our last accounts from Europe are very flattering particularly from Spain. From some circumstances that have
                            lately taken place at that Court, it seems more favourably disposed towards us than it hath hitherto been. And as soon as
                            some late determination of Congress can arrive there, we have little room to doubt, but what our expectations in that
                            quarter will be fully compleated.
                        The decisive measures pursuing by Holland supported as they are, by the strongest assurances from Russia,
                            places the war in Europe on the most formidable footing against G: Britain Although the Emperor of Germany puts on the
                            appearance of war (and as, is generally supposed in favor of G: Britain) yet it is most likely he will be
                            too much over awed, to enter seriously into it.
                        How unfortunate is it, that with all these bright prospects in our favor, we have little or no ability to
                            profit by them. However, as you will see Mr Duane, and who  proposes making a full communication to your Excy of the
                            present state of our affairs, I shall forbear to ingroce your Time with any further observations on that subject.
                        The inclosed extract of a letter, sent us by Genl Moultrie, will shew yr Excy what a deplorable state our
                            unfortunate prisoners at Chs town are likely to be reduced to unless some thing can be immediately done for their relief.
                            We are further informed Ld Chs Montagu, has enlisted between 5 and 600 of our Continentals, & was daily engaging
                            more, all intended for the West India service, so that they must be for ever lost to us. The Committee of correspondence,
                            by order of Congress, have written to Genl Greene on this subject; to take the most effectual measures to effect an
                            exchange as far as his power extend, but its likely he will want some instructions from you on the business. I have the
                            honor to be with the highest respect and sentiments of the most sincere Esteem yr Excys most Obet servt
                        
                            Jno. Mathews

                        
                    